Case 3:14-cv-00852-REP-AWA-BMK Document 322 Filed 12/07/18 Page 1 of 1 PageID# 10508




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

  GOLDEN BETHUNE-HILL, et al.,

        Plaintiffs,

        v.                                                   Civil Action No. 3:14-cv-852

  VIRGINIA STATE BOARD OF
  ELECTIONS, et al.,

        Defendants.

                                          ORDER

        Upon consideration of the intervenors' Renewed Motion for Stay Pending Appeal

  and Motion for Order Resetting Virginia House Election Dates [Dkt. No. 310], and the

  state defendants' and plaintiffs' oppositions thereto, the Court hereby DENIES the

  motions, without prejudice to refiling after the Court's remedial plan is adopted. In

  reaching this conclusion, the Court adopts the reasoning set forth in its order issued on

  August 30, 2018 denying the intervenors' prior motion for stay [Dkt. No. 256].

        It is so ORDERED.


                                                   Isl
                                    For the Court
                                    Barbara Milano Keenan
                                    United States Circuit Judge


  Richmond, Virginia
  Date: December 7, 2018
